Citation Nr: 1307832	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a temporary total evaluation for a period of hospitalization under the provisions of 38 C.F.R. § 4.29 (2012) for service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, to include service in the Republic of Vietnam.  The Veteran is in receipt of the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R. § 4.29, based on a VA hospitalization from November to December 2006.

This matter was previously before the Board in January 2012 when it was remanded for procedural development.  The Board's January 2012 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

Initial Note

In September 1979, after the Veteran's separation from service, he changed his name.  Accordingly, the name used as the primary name in the caption for this document matches the Veteran's current legal name, and the name appearing in the A.K.A. field of the caption is the Veteran's legal name during his service.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the January 2012 remand, the Board noted that, during a September 2011 hearing before the undersigned, the Veteran raised a claim of clear and unmistakable error (CUE) in the June 2007 rating decision, arguing, in effect, that the proper effective date for the award of service connection for posttraumatic stress disorder (PTSD) should have been based on the hospitalization commencing on November 20, 2006.  (See the September 2011 hearing transcript at pages 10-14.)  The Board concluded that the claim for CUE in the June 2007 rating action was inextricably intertwined with the claim on appeal, and thus, the Board deferred adjudication of the Veteran's claim for a temporary total rating under 38 C.F.R. § 4.29 and remanded the issue of CUE in the June 2007 rating decision to the agency of original jurisdiction for adjudication.  

In a February 2012 rating decision, the RO noted that the Veteran had raised a claim for an effective date earlier than January 5, 2007, for the grant of service connection for PTSD, and denied the claim.  In the body of this rating decision, the RO addressed the September 2011 assertions from the Veteran and his representative that CUE was present in the June 2007 rating decision, concluding that "your [CUE] claim was not set forth in such a manner that it can be determined that error was committed by not granted [sic] an earlier effective date."  A copy of this rating decision and accompanying notice of such is not associated with the Veteran's VA claims file, but is listed among the documents in the Virtual VA file, and the Board notes that it was sent to the Veteran and his representative at the current address of record.  

In a Supplemental Statement of the Case (SSOC) dated later in February 2012, the AMC continued the denial of the Veteran's claim for a temporary total hospitalization rating under the provisions of 38 C.F.R. § 4.29 (2011) for service-connected disability.  In the body of the SSOC, the AMC stated, citing no particular rating decision, that there was no evidence of CUE in determining the effective date for the award of service connection for PTSD.  

In a February 2012 Informal Hearing Presentation (IHP), the Veteran's representative argued that the February 2012 SSOC, which summarily addressed the Veteran's CUE claim, did not substantially comply with the Board's January 2012 remand directive instructing that the Veteran's CUE claim was to be adjudicated by the RO in a rating decision.  As the February 2012 rating decision from the RO was not addressed in the February 2012 IHP, it is unclear whether the Veteran and his representative were in receipt of such.  

The Board concludes that additional development is necessary to address all matters raised by the Veteran and his representative that are inextricably intertwined with the issue on appeal.  

At the September 2011 hearing, the Veteran asserted that CUE was present in the April 1995 rating decision which denied service connection for PTSD as well as the March 1997 and August 2002 RO decisions which denied the Veteran's petitions to reopen this previously denied claim.  (See the September 2011 hearing transcript at page 14.)  These claims for CUE in the April 1995, March 1997 and August 2002 rating decisions, which are the only bases on which the Veteran may prevail for his claim for a temporary total rating based on that period of hospitalization, have not been adjudicated by the RO.  Also, as these CUE claims are inextricably intertwined with the claim for a temporary total rating, they must be decided in the first instance by the RO, before the Board reaches a final determination on the issue currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, under the circumstances, the appropriate action is to remand the issues (1) whether there was CUE in the April 1995 rating decision which denied service connection for PTSD, (2) whether there was CUE in the March 1997 rating decision which denied the Veteran's petition to reopen his previously denied claim to establish service connection for PTSD, and (3) whether there was CUE in the August 2002 rating decision which denied the Veteran's petition to reopen his previously denied claim to establish service connection for PTSD, to the agency of original jurisdiction for adjudication.  Accordingly, the adjudication of the claim currently before the Board, that is, entitlement to a temporary total rating under 38 C.F.R. § 4.29, must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of (1) whether there was CUE in the April 1995 rating decision which denied service connection for for PTSD, (2) whether there was CUE in the March 1997 rating decision which denied the Veteran's petition to reopen his previously denied claim to establish service connection PTSD, and (3) whether there was CUE in the August 2002 rating decision which denied the Veteran's petition to reopen his previously denied claim to establish service connection for PTSD.  The Veteran and his representative should be furnished a copy of the rating decision(s) which is/are promulgated by the RO as a result of this remand directive.  

If any of these claims are denied, and if the Veteran files a notice of disagreement with any determination, then the RO/AMC must issue a statement of the case regarding the disputed issues.  These issues should be returned to the Board only if the Veteran files one or more timely substantive appeals.  

2.  Thereafter, readjudicate the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


